Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mecca Taurice Evans, a federal inmate, appeals the district court’s text order denying for lack of legal merit Evans’ self-styled petition for “commercial habeas corpus” relief. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See United States v. Evans, No. 4:05-cr-01129-TLW-1 (D.S.C. June 25, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED.